Order entered October 21, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00772-CV

                            PATRICK DAUGHERTY, Appellant

                                              V.

             HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04005

                                          ORDER
       Before the Court is appellant’s October 17, 2019 notice informing the Court that appellee

Highland Capital Management, L.P. has filed for bankruptcy in the United States Bankruptcy

Court for the District of Delaware. This automatically suspends further action in this appeal.

See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE